Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-25-2005

USA v. Barbour
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3523




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Barbour" (2005). 2005 Decisions. Paper 1138.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1138


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 01-3523
                                      __________

                           UNITED STATES OF AMERICA

                                           v.

                                  OTTO BARBOUR,
                                             Appellant


                   ON REMAND FROM THE SUPREME COURT
                              OF THE UNITED STATES
                             D.C. Crim. No. 00-cr-00419-7
                  District Judge: The Honorable Eduardo C. Robreno


                              Submitted: March 29, 2005


                Before: ALITO, BARRY, and AMBRO, Circuit Judges

                             (Opinion Filed May 25, 2005)


                                       OPINION




BARRY, Circuit Judge

      Appellant Otto Barbour was sentenced as a career offender under U.S.S.G. §

4B1.1 to a term of imprisonment of 235 months following his conviction on drug

distribution charges. His conviction and sentence were affirmed by us on appeal, and he
thereafter petitioned for a writ of certiorari. On January 24, 2005, the Supreme Court

entered an order granting certiorari, vacating the judgment, and remanding the case to this

Court for further consideration in light of United States v. Booker, 543 U.S.      , 125 S.Ct.

738 (2005).

       Having determined that the sentencing issues appellant raises are best determined

by the District Court in the first instance, we will remand to the District Court for

resentencing in accordance with Booker. Appellant raises no challenge to his conviction

and we will, again, affirm the judgment of conviction.




                                              2